Citation Nr: 1037105	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-10 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a spastic colon.

2.  Entitlement to higher initial ratings for generalized anxiety 
disorder, evaluated as 10 percent disabling prior to January 26, 
2010, and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1996 to 
August 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2006 and February 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  By a rating decision dated in 
February 2010, the RO awarded an increased rating of 30 percent 
effective January 26, 2010.  

The Veteran testified before a decision review officer (DRO) at 
hearings in November 2007 and January 2010, and before the 
undersigned Veterans Law Judge at a hearing in August 2010.  
Transcripts of all three hearings are of record.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant will generally be presumed to be seeking 
the maximum benefits allowed by law and regulations, and it 
follows that such a claim remains in controversy where less than 
the maximum available benefit is awarded, or until the Veteran 
withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As 
noted above, the Veteran was awarded an increased evaluation of 
30 percent for his service-connected generalized anxiety disorder 
during the pendency of the claim.  The Veteran has not suggested 
that this increased evaluation would satisfy his appeal for a 
higher evaluation of his disability.  Nor has he or his 
representative otherwise suggested that the maximum rating 
available for that disability is not being sought.  Therefore the 
Board concludes that the issue of entitlement to a higher rating 
remains before the Board.  Because the evaluation was increased 
during the course of the appeal, the Board considers the 
Veteran's "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of an increased rating for the Veteran's 
service-connected right hand disability being referred has 
been raised by the Veteran's testimony at his August 2010 
hearing, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issue of service connection for a spastic colon being 
remanded is addressed in the REMAND portion of the decision below 
and is REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  Prior to January 26, 2010, the Veteran's service-connected 
generalized anxiety disorder was manifested by occupational and 
social impairment due to mild or transient symptoms which 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress.

2.  Since January 26, 2010, the Veteran's service-connected 
generalized anxiety disorder is manifested by occupational and 
social impairment with reduced reliability and productivity.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to 
January 26, 2010, for generalized anxiety disorder have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a rating of 50 percent since January 26, 
2010, have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Merits of the Claim

The Veteran contends that his service-connected generalized 
anxiety disorder is more severe than he has been rated for.  The 
Veteran's testimony at his hearings indicates relationship 
problems with his wife, work problems, and anxiety.  

Law 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The Court has indicated that a distinction must be made between a 
veteran's dissatisfaction with original ratings and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).   When an original rating is appealed, consideration 
must be given as to whether an increase or decrease is warranted 
at any time since the award of service connection, a practice 
known as "staged" ratings.  Id.  Consequently, the Board will 
evaluate the Veteran's psychiatric disability claim as it was 
staged by the RO; that is, from the date service connection was 
established to January 26, 2010, and from January 26, 2010, when 
the rating was increased by the RO.

The Veteran's generalized anxiety disorder has been evaluated 
under 38 C.F.R. § 4.130, Diagnostic Code 9400.  Under Diagnostic 
Code 9400, a 10 percent rating is for consideration where there 
is occupational and social impairment, due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.  38 C.F.R. § 4.130 
(2009).

A 30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily 
with routine behavior, self-care, and conversation normal), due 
to such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, recent 
events.)  Id.

A 50 percent evaluation is warranted if the evidence establishes 
there is occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted if the evidence establishes 
there is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes 
there is total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting oneself or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The list of symptoms in the rating formula is not intended to 
constitute an exhaustive list, but rather shows examples of the 
types and degrees of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442-43 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's disability 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission. The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2009).  
When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).
The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 41-50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school function (e.g., no friends, unable to keep a job).

A GAF score of 51-60 is indicative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflict with peers or co-
workers).

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school function (e.g. occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.

A GAF score of 71 to 80 indicates that, if symptoms are present 
at all, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily falling 
behind in schoolwork).

Analysis

A VA treatment record dated in January 2007 shows that the 
Veteran complained of periodic anxiety attacks.  The Veteran 
submitted the results of a private psychiatric evaluation dated 
in March 2007.  The Veteran was reported to become somewhat 
nervous or jittery toward the end of the session.  His stream of 
thought was goal-directed, relevant and logical.  He reported 
that his mood was "kind of numb."  Affect was within normal 
limits and appropriate to the content of the interview.  Testing 
revealed that the Veteran scored in the range of "significant 
clinical risk" for anxiety.  He denied suicidal or homicidal 
ideation.  There were no obvious indications of psychotic 
distortions, including ideas of reference, hallucinations, 
delusions, faulty perceptions, or misinterpretations of 
consensual reality.  The Veteran was alert, responsive and well-
oriented.  He had mild cognitive impairment.  The Veteran 
appeared to have the ability to assess situations accurately and 
to draw sound, rational conclusions.  He appeared to have an 
average level of insight and the ability to make reasonable 
decisions and could anticipate the likely consequences of his 
behavior and/or actions.  He was adequately aware of the basic 
social conventions.  The Veteran was able to manage his own self 
care in all major areas of daily living.  The Veteran reported 
that he had several good friends with whom he worked.  He was 
also a member of the homeowners association in his community.  
His GAF score was 61.

The Veteran was afforded a VA examination in January 2008.  His 
claims file was reviewed.  The Veteran reported being irritable 
and becoming angry at times.  He was hypersensitive in social 
situations and anxious when going outside of his family and home.  
His speech was spontaneous.  Affect was appropriate and mood was 
anxious, good.  His attention was intact.  He was oriented to 
person, time, and place.  Thought process and thought content 
were both unremarkable.  He had no delusions.  The Veteran 
understood the outcome of his behavior and understood that he had 
a problem.  He did not have sleep impairment, hallucinations, 
inappropriate behavior, obsessive/ritualistic behavior, panic 
attacks, homicidal thoughts, suicidal thoughts, or episodes of 
violence.  The Veteran's extent of impulse control was reported 
to be good.  There were no problems with activities of daily 
living.  Remote, recent, and immediate memory were all normal.  
The Veteran was currently employed as a letter carrier.  His GAF 
score was 75.  

The examiner opined that there was no total occupational and 
social impairment due to mental disorder signs and symptoms.  
There were no deficiencies in judgment, thinking, family 
relations, or work; the Veteran did have deficiencies in mood.  
There was no reduced reliability and productivity due to mental 
disorder symptoms.  There was no occasional decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks due to mental disorder signs and symptoms.  
The examiner concluded that the Veteran had mental disorder signs 
and symptoms that were transient or mild and that decreased work 
efficiency and ability to perform occupational tasks only during 
periods of significant distress.  

The Veteran was afforded a VA examination in January 2010.  His 
claims file was reviewed.  The Veteran reported persistent worry 
about a variety of issues; he found it difficult to control the 
worry.  He experienced elevated anxiety most of the time and 
sleep disturbance every night.  He experienced irritability every 
day; he was unable to be around a lot of people or a lot of 
noise.  He attended family gatherings and recreational 
activities, but sometimes had to "go outside" to cope with 
irritability.  He had been divorced for two years.  He found it 
difficult to establish romantic relationships due to persistent 
irritability.  He reported that he had close relationships with 
his parents and his daughter, and that his irritability did not 
cause a strain in his relationships with them.  His irritability 
contributed to relationship difficulties with his ex-wife.  He 
became irritable at work when things were not done properly; he 
reported outbursts directed at co-workers.  The Veteran's verbal 
outbursts/irritability had not resulted in disciplinary action at 
work or significant problems relating to co-workers or 
supervisors.  He reported that he was uncomfortable in crowded 
situations due to elevated anxiety.  He experienced discomfort 
when he took his daughter to amusement parks and while attending 
church services.  He reported that he continued to engage in 
activities despite his discomfort.  He experienced difficulty 
concentrating every day, but could sustain attention and 
concentration with effort.  He reported that he had trouble 
remembering tasks at work, which although frustrating for him, 
had not resulted in significant occupational impairment.

The Veteran's speech was unremarkable.  Affect was appropriate 
and mood was anxious.  His attention was intact.  The Veteran was 
oriented to person, time, and place.  Thought process and thought 
content were both unremarkable.  He had no delusions and 
understood the outcome of his behavior.  He understood that he 
had a problem.  The Veteran did not have hallucinations, 
obsessive/ritualistic behavior, panic attacks, homicidal 
thoughts, suicidal thoughts, or episodes of violence.  He had 
good impulse control.  There was no problem with activities of 
daily living.  Remote and immediate memory were normal; recent 
memory was mildly impaired.  The Veteran was still employed as a 
mail carrier.  His GAF score was 60.  The examiner opined that 
the Veteran did not have total occupational and social impairment 
due to mental disorder signs and symptoms.  There were no 
deficiencies in judgment, thinking, family relations, work, mood 
or school.  There was no reduced reliability and productivity due 
to mental disorder symptoms.  The Veteran did have occasional 
decrease in work efficiency and there were intermittent periods 
of inability to perform occupational tasks due to mental disorder 
signs and symptoms.  The examiner further opined that the 
Veteran's mental disorder symptoms resulted in mild occupational 
impairment and mild to moderate social impairment.

The Veteran submitted the results of a private psychological 
assessment performed in June 2010.  The Veteran claimed that his 
psychological issues caused arguments with co-workers and limited 
him socially.  He believed that his emotional issues contributed 
to the demise of his marriage.  The Veteran was still employed as 
a letter carrier and he reported no significant difficulty 
handling the stresses and demands of his job.  At times, he 
experienced crying episodes and remained in his postal truck.  He 
received a few verbal warnings and written reprimands for 
disagreeing with authority over established rules.  He had never 
been suspended or terminated.  He had had arguments with co-
workers as it appeared that he had a very low frustration 
tolerance.  The Veteran's anxiety was characterized by excessive 
and persistent daily worry; he found it difficult to control his 
worry.  He had symptoms of hypervigilance.  He had difficulty 
being fatigued, tired, and irritable.  He had trouble 
concentrating and reported that his mind often went blank.  He 
also had sleep problems.  

His symptoms of depression were manifested by frequent sadness, 
crying episodes, and a depressed mood.  He had difficulty falling 
asleep and staying asleep every day.  He described himself as 
being irritable and argumentative with others.  He had 
psychomotor agitation.  He found it difficult to concentrate or 
think clearly; he had difficulty making decisions.  He found 
himself avoiding people and had recently given up a number of 
friendships.  He reported current thoughts of death, but no 
suicidal ideation.  Those symptoms had lasted nearly every day 
for the past three to four years.  The examiner opined that the 
Veteran's symptoms of anxiety, depression, alcohol dependence, 
and posttraumatic stress disorder caused clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning.  

Examination revealed that the Veteran was fully oriented.  His 
anxiety level was slightly elevated until rapport was 
established.  He described his mood as withdrawn and his affect 
appeared constricted.  His speech was relevant and at an 
appropriate rate and volume.  Thought processes were spontaneous, 
logical, and coherent.  There was no evidence of any disturbance 
in form or content of thought.  He denied hallucinatory activity 
and delusions were not observed.  He was oriented to person, 
place, time, and circumstance.  Procedural memory processes were 
unimpaired; there appeared to be no significant impairment in 
delayed recall.  He appeared moderately impaired in 
concentration.  He appeared to be able to manage his own self-
care in all major areas of daily living.  Insight and judgment 
were considered satisfactory.  The Veteran's GAF score was 45.  
The examiner opined that the Veteran's level of impairment in 
functioning was severe.  The Veteran reported that his symptoms 
interfered with his work, household duties and chores, 
relationships with friends, fun and leisure activities, 
relationships with his family, sex life, general satisfaction 
with life in the past month, and overall level of functioning in 
all areas of his life.  

Period prior to January 26, 2010

Here, the evidence shows that the Veteran's generalized anxiety 
disorder disability picture more nearly approximates the criteria 
required for the assigned 10 percent rating and that a higher 
rating is not warranted for this period.  38 C.F.R. § 4.7.  

Collectively, the pertinent medical evidence of record shows that 
the Veteran's generalized anxiety disorder has included cognitive 
impairment, anxiety, irritability, and hypersensitivity in social 
situations.

The Board acknowledges the Veteran's contentions that his 
symptoms warrant a higher rating.  However, the Board notes that 
the March 2007 private psychiatric evaluation and the January 
2008 VA examination findings do not support the Veteran's 
contention.  The records do not show problems akin to 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep impairment, 
and mild memory loss.  

The Board acknowledges the Veteran's credible and competent 
contentions regarding why he feels that he is entitled to a 
higher rating.  The Board also acknowledges that the Veteran's 
generalized anxiety disorder impacts his employment and also 
impaired his relationship with his then current, now former, 
spouse.  

In this case, the evidence does not collectively show 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks.  The January 2008 examiner concluded that the 
Veteran had mental disorder signs and symptoms that were 
transient or mild and that decreased work efficiency and ability 
to perform occupational tasks only during periods of significant 
distress, which meets the criteria for the assigned 10 percent 
rating.  The examiner's opinion was based on a thorough 
examination of the Veteran, which included his subjective 
complaints, in addition to a review of the claims file.  

In this regard, the Board notes that the Veteran's GAF scores 
during this period were 61 and 75.  As noted above, GAF scores of 
61-70 are indicative of some mild symptoms, while scores of 71 to 
80 are indicative of symptoms that, if present at all, are 
transient and expectable reactions to psychosocial stressors with 
no more than slight impairment in social and occupational 
functioning.  The Board notes that the scores of 61 and 75 are 
consistent with a 10 percent rating.  

The Board notes that, while important, the GAF scores assigned in 
a case are not dispositive of the evaluation and must be 
considered in light of the actual symptoms of the Veteran's 
disorder.  See 38 C.F.R. § 4.126(a).  In this case, the extent 
and severity of the Veteran's actual generalized anxiety disorder 
symptoms reported and/or shown are suggestive of occupational and 
social impairment, due to mild or transient symptoms such as 
anxiety, irritability, and hypersensitivity in social situations; 
i.e. the level of impairment contemplated in the assigned 10 
percent rating for psychiatric disabilities.

For the reasons set forth above, the Veteran's generalized 
anxiety disorder cannot be said to equate to the criteria 
required for a 30 percent rating for this period.  In other 
words, the disability picture evident in the record demonstrates 
that the Veteran's generalized anxiety disorder was adequately 
evaluated by the 10 percent rating.  

Period from January 26, 2010

Here, the evidence shows that the Veteran's generalized anxiety 
disorder disability picture more nearly approximates the criteria 
required for a higher rating of 50 percent.  38 C.F.R. § 4.7.  

Collectively, the pertinent medical evidence of record shows that 
the Veteran's generalized anxiety has included constant worry, 
sleep disturbance, anxiety, irritability, hypersensitivity in 
social situations, depression, interference with work 
relationships and personal relationships, and memory impairment.  

When taking into account the Veteran's contentions regarding a 
higher rating, the Board finds that the January 2010 VA 
examination and June 2010 private psychiatric evaluation findings 
support a rating of 50 percent, but no higher.  The records show 
problems akin to occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

However, even when taking into account the Veteran's subjective 
complaints, including those at his August 2010 hearing, the Board 
finds that the record does not show problems akin to occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and inability 
to establish and maintain effective relationships.  

The Board acknowledges that the June 2010 private examiner opined 
that the Veteran's level of impairment in functioning was severe.  
However, the Veteran's symptoms shown at that evaluation do not 
indicate occupational and social impairment, with deficiencies in 
most areas.  Although at work the Veteran received a few verbal 
warnings and written reprimands for disagreeing with authority 
over established rules, he had never been suspended or 
terminated.  

The Board acknowledges the Veteran's credible and competent 
contentions regarding why he feels that he is entitled to a 
higher rating.  The Board also acknowledges that the Veteran's 
generalized anxiety disorder currently impacts his employment, 
including experiencing crying episodes at work and altercations 
with his co-workers.  The Board also acknowledges that the 
Veteran's generalized anxiety disorder impacts his relationships, 
including the Veteran's belief that it led to his divorce.  
However, in this case, the evidence does not collectively show 
occupational and social impairment, with deficiencies in most 
areas.  The Veteran is still employed and has close relationships 
with his parents and daughter.  Although the Veteran has given up 
a number of friendships, the Board reiterates that the evidence 
does not show symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control; spatial disorientation; neglect of personal appearance 
and hygiene; or difficulty in adapting to stressful 
circumstances.  Therefore, a rating of 70 percent is not 
warranted.

In this regard, the Board notes that the Veteran's GAF scores 
since January 2010 have been 45 and 60.  As noted above, GAF 
scores of 41 to 50 are indicative of serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  GAF scores of 51-60 are indicative moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The Board finds that the GAF score of 45 is 
consistent with a 50 percent rating .  Notwithstanding the higher 
GAF score of 60, the Board finds that a 50 percent rating is 
warranted.  

The Board notes that, while important, the GAF scores assigned in 
a case are not dispositive of the evaluation and must be 
considered in light of the actual symptoms of the Veteran's 
disorder.  See 38 C.F.R. § 4.126(a).  In this case, the extent 
and severity of the Veteran's actual generalized anxiety disorder 
symptoms reported and/or shown are suggestive of occupational and 
social impairment, with reduced reliability and productivity due 
to such symptoms as difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships; i.e. the level of impairment contemplated 
in a 50 percent rating for psychiatric disabilities.

For the reasons set forth above, the Veteran's generalized 
anxiety disorder equates to the criteria required for a 50 
percent rating for this period, but not for a 70 percent rating.  
In other words, the disability picture evident in the record 
demonstrates that the Veteran's generalized anxiety disorder is 
adequately evaluated by a 50 percent rating.  

Extraschedular Consideration

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards at any time 
during this appeal.  See 38 C.F.R. § 3.321 (2009).  The current 
evidence of record does not demonstrate that the generalized 
anxiety disorder has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's generalized anxiety 
disorder has an effect on employability, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1 (2009).  In this case, the very 
problems reported by the Veteran are specifically contemplated by 
the criteria discussed above.  Specifically, the Board notes that 
the Veteran's 10 and 30 percent ratings for his generalized 
anxiety disorder take into account his occupational impairment.  
The schedular rating criteria in this case reasonably describe 
the Veteran's disability level and symptomatology and the 
assigned schedular evaluation is adequate.  Therefore, referral 
for an extraschedular rating is not required.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim for higher initial ratings.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the error 
in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in February 2006, 
before the AOJ's initial adjudication of the claim.

Specifically regarding VA's duty to notify, the notification to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Additionally, while the notification did not include the criteria 
for assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Board notes that the Veteran was apprised of these criteria 
in correspondence dated in May 2007. The RO also provided a 
statement of the case (SOC) and a supplemental statement of the 
case (SSOC) reporting the results of its review of the issue on 
appeal and the text of the relevant portions of the VA 
regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured VA examinations in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.

VA opinions with respect to the rating question issue on appeal 
were obtained in January 2008 and January 2010.  38 U.S.C.A. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
VA examinations obtained in this case are adequate for rating 
purposes, as they were predicated on a full reading of the 
Veteran's medical records.  They consider all of the pertinent 
evidence of record, to include the Veteran's post-service 
treatment records and the statements of the appellant, and 
provide the medical information necessary to apply the 
appropriate rating criteria.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the rating question issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).


ORDER

Entitlement to an initial rating for generalized anxiety 
disorder, in excess of 10 percent disabling prior to January 26, 
2010, is denied.

Entitlement to a 50 percent rating for generalized anxiety 
disorder, from January 26, 2010, is granted, subject to the law 
and regulations governing the payment of monetary benefits.


REMAND

Regrettably, the Board finds that a remand is necessary before a 
decision on the Veteran's claim for service connection for a 
spastic colon can be rendered.

Post-service medical records show that the Veteran has been 
diagnosed with irritable bowel syndrome (IBS).  At his DRO 
hearing in November 2007, the Veteran testified that he first 
began experiencing his symptoms in service.  He also testified 
that he experienced problems when he was nervous.  The Veteran is 
competent to testify regarding when he experiences his symptoms.  
Competent testimony is limited to that which the witness has 
actually observed, and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of his 
senses, that which is heard, felt, seen, smelled or tasted.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board 
also finds the Veteran credible in his testimony regarding his 
spastic colon.

The Veteran has not been afforded a VA examination to determine 
whether he has a spastic colon that is related to his military 
service, including whether it is secondary to his service-
connected psychiatric disorder.  The Board finds that the 
Veteran's testimony regarding the occurrence of symptoms when he 
is nervous raises the issue that his spastic colon might be 
secondary to his service-connected generalized anxiety disorder.  
Therefore, in light of the Veteran's competent and credible 
testimony, the Board finds that a remand is necessary to 
determine if the Veteran has a spastic colon that is related to 
his military service, including being secondary to his service-
connected generalized anxiety disorder.  See 38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Additionally, the record indicates that the Veteran receives 
treatment at the Charleston, West Virginia VA Medical Center 
(VAMC).  The most recent records are dated in April 2008.  On 
remand, the Veteran's VA treatment records dated since April 2008 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all treatment records 
pertaining to the Veteran from the 
Charleston, West Virginia VAMC dated since 
April 2008.  All actions to obtain the 
requested records should be documented fully 
in the claim's file.  Because these are 
Federal records, if any of the records cannot 
be located or no such records exist, a 
memorandum of unavailability must be 
associated with the claims file and the 
Veteran should be provided with a copy of 
this memorandum.

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of the 
Veteran's spastic colon.  The examiner is 
request to, among other things, obtain a 
detailed history of the Veteran's symptoms as 
observed by him and others since service, 
review the record, and offer an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any diagnosed digestive 
disorder is related to his military service, 
including being related to his service-
connected generalized anxiety disorder.

A complete rationale for all opinions must be 
provided. Any report prepared must be typed.  
All indicated tests should be conducted and 
those reports should be incorporated into the 
examination and associated with the claims 
file.  The AOJ should ensure that the 
examination report complies with this remand 
and the questions presented.

3.  After undertaking any other development 
deemed appropriate, the AOJ should re-
adjudicate the claim for service connection 
for a spastic colon in light of all 
information or evidence received.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


